UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

BOBBI JACKSON and MATTHEW JACKSON,
                               Plaintiffs,
                                                                       Case # 16-CV-787
v.
                                                                       DECISION AND ORDER
BANK OF AMERICA, N.A.,
                                              Defendant.


                                        INTRODUCTION

        Plaintiffs Bobbi and Matthew Jackson (“Plaintiffs”) filed a putative class action

 complaint on September 30, 2016, alleging that their mortgage loan servicer, Defendant Bank

 of America (“Defendant”), improperly and untimely processed their mortgage assistance

 applications so that it could charge them excessive loan delinquency fees. Specifically, Plaintiffs

 alleged Defendant violated the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. §§

 2601-2617, its implementing regulations, 12 C.F.R. §§ 1024.1-1024.41, and Section 349 of New

 York’s General Business Law (“GBL”).

        Defendant moved to dismiss the complaint pursuant to Federal Rule of Civil Procedure

 (“Rule”) 12(b)(6). ECF No. 6. On November 21, 2017, the Court dismissed all of Plaintiffs’

 claims except for those relating to the time period between January 28, 2014 and December 20,

 2014, leaving only the claim that Defendant failed to use “reasonable diligence” in violation of

 12 C.F.R. § 1024.41(b)(1). ECF No. 15. The Court denied leave to amend the complaint and

 the parties commenced discovery. ECF No. 39.

        Presentlybefore the Court is Plaintiffs’ motion to certify a class pursuant to Rule 23 (ECF

 No. 77) and Defendant’s motion to strike the purported expert report Plaintiffs submitted in

 support of their motion to certify the class (ECF No. 87). For the reasons stated below,



                                                 1
    Defendant’s motion is DENIED and Plaintiffs’ motion is DENIED.

                                                 BACKGROUND 1

    I.      Regulatory Background

            After the 2008 recession, mortgage loan servicers such as Bank of America struggled to

    handle the increase in delinquent loans, mortgage modification requests, and foreclosures they

    were required to process. ECF. No. 1 at 11. Servicers were either too overwhelmed to timely

    process mortgage assistance applications, or in some instances, unwilling to. Because servicers

    earn revenue from “fees assessed on borrowers, such as late fees,” servicers had every incentive

    to delay the loss mitigation application process. Id. In one case, former Bank of America

    employees stated that they were “instructed that their job was to maximize fees for BofA by

    delaying and refusing to process loss mitigation applications,” and were instructed to “tell

    borrowers that their loss mitigation applications were under review, even though that was not

    the case or to falsely claim that documents were incomplete or missing.” ECF No. 1 at 21.

            In an effort to help borrowers seeking mortgage assistance, the Consumer Financial

    Protection Bureau issued final rules under RESPA requiring servicers to follow strict procedures

    and deadlines for processing mortgage assistance applications and disclose important

    information to borrowers about the status of their application. See 12 C.F.R. § 1024.41. Section

    6(f) of RESPA gives borrowers a private right of action against servicers that fail to comply with

    any portion of 12 C.F.R. § 1024.41. ECF No. 1 at 17. Borrowers can recover actual damages,

    as well as statutory damages if a servicer demonstrates a “pattern or practice” of noncompliance

    with the rules. Id. at 24. These rules became effective on January 10, 2014. Id.




1
    The following allegations are taken from Plaintiff’s complaint (ECF No. 1).

                                                           2
II.        Facts

           Plaintiffs purchased their home in 2007. Their initial monthly mortgage payment was

$609.44, and Defendant subsequently became the servicer of Plaintiffs’ mortgage. In 2009,

Plaintiffs fell behind on their mortgage payments after Plaintiff Matthew Jackson’s employer laid

him off. In 2010, after Mr. Jackson found a new job, Plaintiffs attempted to make partial payments

on the overdue amount they owed Defendant. Defendant rejected the partial payments, demanding

instead that Plaintiffs pay the overdue amount in a single lump sum or face foreclosure. Plaintiffs

could not afford to pay a lump sum, and repeatedly requested mortgage assistance from Defendant.

Defendant rejected the requests, informing Plaintiffs that it was missing information from them,

even though Plaintiffs had already submitted the information Defendant claimed it was missing.

Because Defendant would not grant Plaintiffs mortgage assistance and rejected Plaintiffs’ partial

payments, the outstanding amount Plaintiffs owed on their mortgage continued to grow, and

Defendant assessed late fees, property inspection fees, fees for mortgage insurance, and other

charges to the balance of what Plaintiffs owed.

           At the beginning of 2014, regulations 2 requiring servicers to comply with certain

procedures when processing borrowers’ mortgage assistance applications went into effect.

Plaintiffs subsequently applied for mortgage assistance on January 28, 2014. On January 30,

Defendant acknowledged receipt of Plaintiffs’ application.

           Plaintiffs’ complaint contained numerous allegations of violations of the 2014

regulations, as applied to Plaintiffs’ application for mortgage assistance. However, the Court

dismissed all of Plaintiffs’ claims except for the claim arising out of § 1024.41(b)(1) that

Defendant failed to use reasonable diligence in obtaining documents and information to complete



2
    Plaintiffs sue Defendant under these regulations, 12 C.F.R. § 1024.41.

                                                           3
a loss mitigation application. ECF No. 15 at 16. None of Plaintiffs’ other claims regarding the

mishandling of their application survive. 3             Therefore, the only remaining claim alleges that

Defendant failed to use reasonable diligence, as described below.

         On February 1, Defendant sent Plaintiffs a letter claiming that it could not complete its

review because it needed copies of IRS Form 4506-T, which would allow Defendant to request

a transcript of Plaintiffs’ tax return. It also requested a copy of a social security award letter or

benefits letter. Plaintiffs, however, had already submitted copies of both documents with their

initial application package. Defendant’s letter also asked Plaintiffs to provide copies of their tax

returns, even though Defendant did not require Plaintiffs to submit their tax returns with their

initial application. Finally, the letter asked for copies of bank account statements from Plaintiff

Bobbi Jackson, even though Plaintiffs had already provided copies of statements for their joint

bank account, which was the only bank account they had.

         Defendant sent two additional letters on February 20, 2014 and March 4, 2014 stating that

it had received the documentation Plaintiffs had sent it supporting their request for mortgage

assistance, but that Defendant needed all required documentation specified in its “initial notice.”

The letters did not identify what information was missing. Instead, it instructed the Plaintiffs to

refer back to their initial application package or to Defendant’s website to see which documents

Defendant had received. The website, however, did not specify which documents were missing—

it provided only a generic list of all documents a borrower may need to complete their application.

         On March 5, Defendant again asked for Ms. Jackson’s bank statements, even though



3
  Plaintiffs made two arguments under § 1024.41(b): (1) that Defendant failed to use reasonable diligence in
completing a loss mitigation application and (2) that Defendant failed to abide by a five-day notification requirement.
The Court concluded that “Defendant did not violate Section 1024.41(b)(2) by acknowledging receipt of Plaintiffs’
application in one letter and determining that their application was incomplete in another letter.” ECF No. 15 at 8 n.3.
Therefore, the only remaining claim under § 1024.41(b) relates to Defendant’s apparent failure to use “reasonable
diligence,” in violation of § 1024.41(b)(1).

                                                          4
Plaintiffs had already provided statements for their joint bank account. Defendant next sent

Plaintiffs two identical letters dated March 13 and March 25 stating it had received the

documentation supporting their request for mortgage assistance and referring them back to their

initial application package or Defendant’s website to determine if any information was still

missing.

       Defendant sent Plaintiffs a letter on April 12, 2014, again asking them to provide an IRS

Form 4506-T and copies of their tax returns—both of which Plaintiffs had already provided on

numerous occasions. It also asked for copies of Mr. Jackson’s pay stubs that Plaintiffs had already

submitted. On April 15, Defendant sent another identical letter to Plaintiffs.

       On May 20, Defendant sent Plaintiffs a letter asking them to submit another copy of their

initial mortgage assistance application because the required hardship affidavit—a statement

explaining why Plaintiffs were seeking mortgage assistance—was allegedly missing from their

original January 28 application. Plaintiffs had not written the hardship explanation in the correct

spot of the application, and had not provided enough information about why they needed

mortgage assistance.    Plaintiffs then resubmitted their application, this time with the requested

hardship affidavit in the correct format, and Defendant acknowledged receipt on May 22 and June

6, 2014.

       After all this, Defendant sent Plaintiffs a letter on June 28, 2014 stating that it had not

received the documentation requested in its May 20, 2014 letter, and informed Plaintiffs that it was

no longer reviewing their application. Plaintiffs argue that Defendant did all of the above in

violation of § 1024.41(b)(1)’s requirement to exercise “reasonable diligence” in completing an

application.




                                                 5
                                                  DISCUSSION

I.           Motion to Strike Expert Report

             Defendant seeks to exclude the expert report of Geoffrey A. Oliver, CPA, CFF, CMB on

  the basis that he is not qualified to render an expert opinion in support of Plaintiffs’ motion for

 class certification because the opinions he expresses in the expert report do not meet the standards

 of relevance and reliability as outlined in Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579

 (1993) and its progeny. Oliver’s expert report purports to create a methodology to review

 Defendant’s failure to comply with 12 C.F.R. § 1024.41 as applied to the putative class.

                 a. Legal Standard

             The admissibility of expert testimony is governed by Rule 702 of the Federal Rules of

     Evidence, which permits an expert “qualified . . . by knowledge, skill, experience, training, or

     education” to testify if the testimony would be helpful to the trier of fact, is “based on sufficient

     facts or data,” and is “the product of reliable principles and methods,” reliably applied to the facts

     of the case. Fed. R. Evid. 702; see Hunter v. Time Warner Cable Inc., No. 15-CV-6445 (JPO),

     2019 WL 3812063, at *4 (S.D.N.Y. Aug. 14, 2019). “When a motion to exclude expert testimony

     is made at the class certification stage, the Daubert standard applies, but the inquiry is limited to

     whether or not the expert reports are admissible to establish the requirements of Rule 23.” Ge

     Dandong v. Pinnacle Performance Ltd., No. 10 CIV. 8086, 2013 WL 5658790, at *13 (S.D.N.Y.

     Oct. 17, 2013) (quoting another source) (alternation omitted). “The question is not, therefore,

     whether a jury at trial should be permitted to rely on [the expert]’s report to find facts as to liability,

     but rather whether [the court] may utilize it in deciding whether the requisites of Rule 23 have

     been met.” In re Visa Check/Mastermoney Antitrust Litig., 192 F.R.D. 68, 77 (E.D.N.Y. 2000),

     aff’d sub nom. In re Visa Check/MasterMoney Antitrust Litig., 280 F.3d 124 (2d Cir. 2001).



                                                         6
       In evaluating the admissibility of an expert report, courts consider the following factors:

       (1) whether the theory or technique can be or has been tested; (2) whether the theory
       or technique has been subjected to peer review and publication; (3) the known or
       potential rate of error in the case of a particular scientific technique; and (4) whether
       the theory or technique is generally accepted within the relevant scientific
       community.

Jensen v. Cablevision Sys. Corp., 372 F. Supp. 3d 95, 111 (E.D.N.Y. 2019), appeal dismissed,

leave to appeal denied, No. 19-628, 2019 WL 4296129 (2d Cir. Aug. 28, 2019).

       b.      Analysis

       Most of Oliver’s report is devoted to claims that the Court dismissed. As a result,

Defendant’s motion to strike those portions relevant to the dismissed claims is denied as moot.

       Oliver devotes three paragraphs—less than half a page in his 24-page report—to the

surviving reasonable diligence claim. With respect to that claim, Oliver proposes that he test

Defendant’s exercise of reasonable diligence by aggregating data provided from Defendant.

Oliver suggests that he

       use data from the tab called “MailingsAndAppeals” from Exhibit
       BANA_JACKSON000057405. I will review Column C called “OfferType” in the
       “MailingsandAppeals” tab to determine if the Bank had requested documentation
       from the borrower that it already had in its files per its document tracking/storage
       files. I will identify any loans which have both a “complete package” code and a
       subsequent incomplete information notice (IIN) and/or a denial due to incomplete
       information. To confirm the communications’ purpose, I will review the data in
       column “I” called “SubOfferType” which describes the specific event/purpose for
       each letter. The date of each letter will be taken from Column E called the
       “DocsMailedToBorDt”.

Sealed Report of Geoffrey A. Oliver in Support of Motion to Certify Class, ECF No. 83-4 at 15.

       However, the crux of a § 1024.41(b)(1) “reasonable diligence” claim is that a defendant

erroneously requested documents or information it already had or should not have otherwise

requested. To explore whether Defendant exercised reasonable diligence in making requests for

documents or information in a particular application, Oliver indicates that he will need to “confirm


                                                  7
that multiple requests for the same information were made.” ECF No. 83-4 at 16. In his deposition

testimony, Oliver indicated that he would need to review the file to determine whether the

document or information Defendant sought had already been provided. Sealed Exhibits to Mot.

to Strike, ECF No. 93-3 at 13 (“What documents would you have to review to make that

confirmation [that multiple requests were made]? . . . I think it’s already said, but it is first the

request for whatever document they’re looking for and then, second, the document repository, is

it there or not.”). Oliver indicated that he would need to “look at the wording” of the documents

(id. at 4-5) and, importantly, confirmed that “reasonable diligence . . . is not a calculation” (id. at

12).

        Defendant attacks the substance of Oliver’s report, arguing that the proposed method of

identifying class members does not lend itself to class certification. Rather, Defendant argues that

the expert report actually supports denying the motion to certify.              ECF No. 87-1 at 9

(“Unfortunately for Plaintiffs, the ‘loan-by-loan’ analysis that precludes class certification is

exactly what their own expert concedes must be done.”). In this way, Defendant seems to concede

that the expert report is at least relevant in disposing of the motion to certify.

        The Court agrees. As outlined below, the Court has serious reservations about the

reliability and adequacy of Oliver’s methodology to identify applicants aggrieved by Defendant’s

purported failure to use reasonable diligence in requesting additional documentation. Although

Plaintiffs try to paint Oliver’s methodology as requiring some level of rote number-crunching,

Oliver’s report—at least with respect to the only remaining reasonable diligence claim—actually

contemplates that he exercise some judgment on the reasonableness of Defendant’s actions with

respect to a given application and a need to evaluate some unspecified number of loan files on an




                                                  8
   individual basis. 4 Nevertheless, as explained below, the Court finds that even with Oliver’s expert

   report, Plaintiffs’ motion for class certification fails. Indeed, the motion for class certification

   must be denied, in part, based on the way in which Oliver proposes to identify potential class

   members who have been injured by Defendant’s conduct. Oliver’s proposed process demonstrates

   that potential class members do not face common issues and such issues do not predominate.

   Therefore, the Court will consider Oliver’s expert report in analyzing the merits of the class

   certification motion and the motion to strike is denied. See Desilva v. N. Shore-Long Island Jewish

   Health Sys., Inc., 27 F. Supp. 3d 313, 318 (E.D.N.Y. 2014) (“Plaintiffs’ motion to strike the expert

   report . . . is denied because the limited propositions from the Report on which the Court relies are

   relevant, permissible, and uncontroverted.”).

II.           Motion for Class Certification under Rule 23

              a.      Legal Standard

              A class action is “an exception to the usual rule that litigation is conducted by and on behalf

      of the individual named parties only.” Califano v. Yamasaki, 442 U.S. 682, 700-01 (1979). “The

      party seeking class certification bears the burden of establishing by a preponderance of the

      evidence that each of Rule 23’s requirements has been met.” Myers v. Hertz Corp., 624 F.3d 537,

      547 (2d Cir. 2010). Indeed, a class action “may only be certified if the trial court is satisfied, after

      a rigorous analysis, that the prerequisites of Rule 23(a) have been satisfied.” Gen. Tel. Co. of the

      Southwest v. Falcon, 457 U.S. 147, 161 (1982). “A district judge [must] assess all of the relevant

  evidence admitted at the class certification stage and determine whether each Rule 23 requirement




  4
    At least one court has found a similar expert report by Oliver to meet the Daubert standard. In Robinson v. Nationstar
  Mortgage LLC, No. TDC-14-3667, 2019 WL 4261696 (D. Md. Sept. 9, 2019), there were multiple other claims at
  issue, for which Oliver’s expert report seemed better suited to address. That is not so here. The court in Robinson did
  not extensively examine Oliver’s expert report in relation to the only remaining claim here: the § 1024.41(b)(1)
  reasonable diligence issue.

                                                            9
has been met, just as the judge would resolve a dispute about any other threshold prerequisite for

continuing a lawsuit.” In re Initial Pub. Offerings Sec. Litig., 471 F.3d 24, 42 (2d Cir. 2006). The

Rule 23 inquiry may overlap with the merits of the underlying claims. Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 351 (2011). When this occurs, courts are to consider the merits questions

only to the extent “they are relevant to determining whether the Rule 23 prerequisites for class

certification are satisfied.” Amgen Inc. v. Conn. Ret. Plans & Trust Funds, 568 U.S. 455, 466

(2013).

          A district court’s class certification ruling is reviewed under the highly deferential abuse

of discretion standard, meaning the court “‘is empowered to make a decision—of its choosing—

that falls within a range of permissible decisions,’” meaning that a reviewing court “will only find

‘abuse’ when the district court’s decision ‘rests on an error of law . . . or a clearly erroneous factual

finding, or . . . its decision . . . cannot be located within the range of permissible decisions.’” Myers,

624 F.3d at 547 (internal citations omitted) (emphasis in original).

          Rule 23(a) sets out four threshold requirements for certification:

          (1) the class is so numerous that joinder of all members is impracticable;
          (2) there are questions of law or fact common to the class;
          (3) the claims or defenses of the representative parties are typical of the claims or defenses
          of the class; and
          (4) the representative parties will fairly and adequately protect the interests of the class.

Fed. R. Civ. P. 23(a). The “failure to meet any one of Rule 23’s requirements destroys the alleged

class action.” Pecere v. Empire Blue Cross & Blue Shield, 194 F.R.D. 66, 69-70 (E.D.N.Y. 2000).

          The first requirement, numerosity, demands that joinder of all class members be

impracticable, in the sense that “joinder would needlessly complicate and hinder efficient

resolution of the litigation.” Spencer v. No Parking Today, Inc., No. 12 Civ. 6323, 2013 WL

1040052, at *11 (S.D.N.Y. Mar. 15, 2013), report and recommendation adopted, 2013 WL



                                                   10
2473039 (June 7, 2013) (internal quotation marks omitted). “Although precise calculation of the

number of class members is not required, and it is permissible for the court to rely on reasonable

inferences drawn from available facts, numbers in excess of forty generally satisfy the numerosity

requirement.” Id. (internal quotation marks omitted).

         The Supreme Court has observed that the concept of commonality is easy to misunderstand

since:

         [a]ny competently crafted class complaint literally raises common “questions.” . . .
         What matters to class certification . . . is not the raising of common “questions”—
         even in droves—but, rather the capacity of a class-wide proceeding to generate
         common answers apt to drive the resolution of the litigation. Dissimilarities within
         the proposed class are what have the potential to impede the generation of common
         answers.

Dukes, 564 U.S. at 349-50. By contrast, where liability must be established through individualized

proof, courts have declined to find commonality. See, e.g., Xuedan Wang v. Hearst Corp., 617 F.

App’x 35, 37-38 (2d Cir. 2015) (summary order) (plaintiffs failed to establish commonality in case

brought by unpaid interns alleging that they were “employees” under FLSA and NYLL, where

question of each intern’s employment status involved “highly individualized inquiry”).

         “Typicality under Rule 23(a) requires that the claims of the class representatives be typical

of those of the class, and is satisfied when each class member’s claim arises from the same course

of events, and each class member makes similar legal arguments to prove the defendant’s liability.”

Spencer, 2013 WL 1040052, at *17 (internal quotation marks omitted). “The commonality and

typicality requirements of Rule 23(a) tend to merge. Both serve as guideposts for determining

whether under the particular circumstances maintenance of a class action is economical and

whether the named plaintiff’s claim and the class claims are so interrelated that the interests of the

class members will be fairly and adequately protected in their absence.” Id. (quoting another

source). “While it is settled that the mere existence of individualized factual questions with respect

                                                  11
to the class representative’s claim will not bar class certification, class certification is inappropriate

where a putative class representative is subject to unique defenses which threaten to become the

focus of the litigation.” Id. at *18 (quoting another source).

        The last requirement of Rule 23(a) is adequacy of representation. “Under Rule 23(a)(4),

adequacy of representation is measured by two standards. First, class counsel must be ‘qualified,

experienced and generally able’ to conduct the litigation. Second, the class members must not

have interests that are ‘antagonistic’ to one another.” Id. at *20 (quoting another source). “[T]he

issue of appropriate class counsel is guided by Rule 23(g),” which sets forth a number of factors

the court must consider. Id.; see also Fed. R. Civ. P. 23(g)(1). As to class representatives, they

“cannot satisfy the adequacy requirement if they have so little knowledge of and involvement in

the class action that they would be unable or unwilling to protect the interests of the class against

the possibly competing interests of the attorneys.” Spencer, 2013 WL 1040052, at *20 (internal

quotation marks omitted).

        If the plaintiffs demonstrate by a preponderance of the evidence that the proposed class

meets the requirements set out in Rule 23(a), then the court must determine whether the action

satisfies one of the criteria of Rule 23(b). See Dukes, 564 U.S. at 345. Under Rule 23(b), a party

may only maintain a class action by demonstrating that: (1) bringing the claims as separate actions

would create a risk of inconsistent or adverse adjudications; (2) the party opposing the class has

acted or refused to act on grounds that apply to the class in general, making injunctive or

declaratory relief appropriate for the class as a whole; or (3) common questions of fact or law

predominate over any individual questions and a class action is a superior method of efficiently

and fairly adjudicating the matter. Fed. R. Civ. P. 23(b)(1)-(3). Here, Plaintiffs rely on Rule

23(b)(3).



                                                   12
        Predominance “tests whether proposed classes are sufficiently cohesive to warrant

adjudication by representation.” Myers, 624 F.3d at 547 (quoting another source).                  The

requirement’s purpose is to “ensure[] that the class will be certified only when it would ‘achieve

economies of time, effort, and expense, and promote uniformity of decision as to persons similarly

situated, without sacrificing procedural fairness or bringing about other undesirable results.’” Id.

(quoting Cordes & Co. Fin. Servs., Inc. v. A.G. Edwards & Sons, Inc., 502 F.3d 91, 104 (2d Cir.

2007)). The requirement is satisfied “if resolution of some of the legal or factual questions that

qualify each class member’s case as a genuine controversy can be achieved through generalized

proof, and if these particular issues are more substantial than the issues subject only to

individualized proof.” Id. (quoting another source). “[T]he predominance inquiry is similar to,

but more demanding than, the commonality inquiry.” Saleem v. Corp. Transp. Grp., Ltd., No. 12

Civ. 8450, 2013 WL 6061340, at *7 (S.D.N.Y. Nov. 15, 2013).

        Regarding superiority, Rule 23(b)(3) provides a list of relevant factors:

        (A) the class members’ interests in individually controlling the prosecution or
        defense of separate actions;
        (B) the extent and nature of any litigation concerning the controversy already begun
        by or against class members;
        (C) the desirability or undesirability of concentrating the litigation of the claims in
        the particular forum; and
        (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b)(3)(A)-(D).

        b.      Analysis

        Plaintiffs ask the Court to certify the following class: “All persons in the United States that

submitted a loss mitigation application to BoA on or after January 10, 2014.” ECF No. 17-1 at 6.

Plaintiffs fail to establish several of the requirements set forth above for class certification, and as

a result, their motion to certify the class is DENIED.



                                                  13
              i.       Class Certification for Dismissed Claims

        Plaintiffs seek to certify a class that encompasses all the violations of § 1024.41 alleged in

the complaint. As explained above, however, the Court dismissed all but one of those claims. A

plaintiff can only represent a class if a defendant’s conduct against plaintiff “implicates the same

set of concerns as the conduct alleged to have caused injury to other members of the putative class

by the same defendants.” NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co., 693

F.3d 145, 162 (2d Cir. 2012) (internal quotation marks omitted). Plaintiffs here cannot represent

a class of individuals for injuries that the Court previously determined Plaintiffs themselves did

not suffer.

        Plaintiffs rely extensively on Robinson v. Nationstar Mortgage LLC, No. TDC-14-3667,

2019 WL 4261696 (D. Md. Sept. 9, 2019) to support their position, even though Robinson does

not help them much. Robinson involved similar facts and similar claims under § 1024.41.

Plaintiffs’ counsel here represented the husband and wife plaintiffs in Robinson. There, the court

dismissed several claims under various subsections of § 1024.41 and denied the plaintiffs’ motion

to certify with respect to the dismissed claims. The court held that “[s]ince Mrs. Robinson may

not bring a claim under Regulation X, she may not be a named class representative. Similarly,

since Mr. Robinson has not suffered under these provisions, he may not bring those claims on

behalf of the class.” Id. at *15. Like Robinson, because named Plaintiffs here have not suffered

an injury with respect to any of the dismissed claims, they may not bring those claims on behalf

of a class. See Retirement Bd. of Policemen’s Annuity Fund v. Bank of New York Mellon, 775 F.3d

154, 162 (2d Cir. 2014) (concluding that named plaintiff’s claims did not raise the “same set of

concerns” as absent class members and that named plaintiffs therefore lacked class standing). The

only claim that Plaintiffs may be able to bring on behalf of a purported class is one arising under

§ 1024.41(b)(1) for Defendant’s failure to exercise “reasonable diligence.”
                                                 14
               ii.        Class Certification for § 1024.41(b)(1) Claims

        Plaintiffs’ proposed class for their § 1024.41(b)(1) “reasonable diligence” claim also fails

to satisfy several of the elements required under Rule 23. 5

        Plaintiffs have not established commonality. As explained above, the party seeking class

certification must “demonstrate that the class members have suffered the same injury” and that

their claims “depend on a common contention.” Dukes, 564 U.S. at 350 (quoting another source).

“That common contention, moreover, must be of such a nature that it is capable of classwide

resolution—which means that determination of its truth or falsity will resolve an issue that is

central to the validity of each one of the claims in one stroke.” Id. The key to commonality is

whether a class-wide proceeding will “generate common answers apt to drive the resolution of the

litigation.” Id. (quoting another source) (emphasis in original).

        The class as defined by Plaintiffs does not generate common answers apt to drive the

resolution of the litigation, nor is it capable of being resolved in “one stroke.” Rather, Plaintiffs

have admitted that their expert will need to review an unknown number of loan documents and

spreadsheets to determine whether Defendant failed to use reasonable diligence for each class

member—even if some of the work can be done by automation. ECF No. 83-4 at 15-16. The

purported class of all people who submitted loan modification applications may include hundreds

of thousands of people. Sealed Mem. of Law in Support of Mot. to Certify, ECF No. 83 at 7-8.

Defendant’s data indicates that roughly 95% of potential class members did not experience issues

with their modification applications. Id. at 14-15. The remaining 5% of applicants include

individuals that may have experienced issues relating to the reasonable diligence requirement but

also those that may have experienced problems relating to other requirements no longer at issue in


5
  Because the Court finds that Plaintiffs fail to establish commonality and predominance, it does not address any of
the other elements necessary for certification under Rule 23.

                                                        15
this case. Id. at 15. Plaintiffs’ expert would need to go through application packages and

correspondence to determine whether the reasonable diligence requirement was satisfied. Even

then, such a review will require the expert to make a judgment call about whether “reasonable

diligence” was exercised. Although Plaintiffs’ expert may be able to narrow the field of class

members who experienced reasonable diligence issues by limiting review to applications

Defendant requested additional information from and those Defendant indicated were “complete,”

Plaintiff does not identify how many applications such a limitation would encompass. Id. at 15-

16. Such an individualized review, contingent on the particular facts related to that application, is

not likely to generate common answers capable of class-wide resolution. See Piotrowski v. Wells

Fargo Bank, NA, No. 11-3758, 2015 WL 4602591, at *18 (D. Md. July 29, 2015) (“This question

will not generate a common answer, however, because, as explained above, Wells Fargo would

have to undertake individualized reviews of loan files to determine when loan modification

applications were received, whether they were complete or incomplete, what correspondence

Defendant sent to each applicant, and whether Defendant violated the notice provisions of the

ECOA.”) (emphasis in original).

       For similar reasons, Plaintiffs have failed to establish the “predominance” requirement of

Rule 23(b). “The ‘predominance’ requirement of Rule 23(b) ‘tests whether proposed classes are

sufficiently cohesive to warrant adjudication by representation.’” Myers, 624 F.3d at 547 (quoting

Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623 (1997)). Once again, the requirement is

designed to ensure “‘that the class will be certified only when it would achieve economies of time,

effort, and expense, and promote uniformity of decision as to persons similarly situated, without

sacrificing procedural fairness or bringing about other undesirable results.’” Id. (quoting Cordes,

502 F.3d at 104) (alteration omitted). “Therefore the requirement is satisfied ‘if resolution of some



                                                 16
of the legal or factual questions that qualify each class member’s case as a genuine controversy

can be achieved through generalized proof, and if these particular issues are more substantial than

the issues subject only to individualized proof.’” Id. (quoting Moore v. PaineWebber, Inc., 306

F.3d 1247, 1252 (2d Cir. 2002)).

       Although each of the putative class members submitted loan modification applications, the

similarities between class members end there. To be sure, “[t]he possibility that damages may

have to be determined on an individualized basis is not itself a bar to class certification.” Toney-

Dick v. Doar, No. 12 CIV. 9162 KBF, 2013 WL 5295221, at *7 (S.D.N.Y. Sept. 16, 2013). But

determining which of those class members encountered Defendant’s failure to exercise reasonable

diligence will require a highly-fact intensive analysis. Indeed, such a determination would require

Plaintiffs’ expert to determine whether Defendants sought additional documents from putative

class members and then delve into the substance of those communications to determine if

Defendant violated § 1024.41(b)(1). This type of individualized, loan-by-loan inquiry necessary

to determine liability demonstrates that class-wide issues do not predominate. See Mazzei v.

Money Store, 829 F.3d 260, 272 (2d Cir. 2016) (“A class-wide resolution to the privity question

was not possible because, without class-wide evidence that class members were in fact in privity

with The Money Store, the fact-finder would have to look at every class member’s loan documents

to determine who did and who did not have a valid claim.”); Davis v. Navient Corp., No. 17-CV-

00992-LJV-JJM, 2018 WL 1603871, at *6 (W.D.N.Y. Mar. 12, 2018), report and recommendation

adopted, No. 17-CV-0992, 2019 WL 360173 (W.D.N.Y. Jan. 29, 2019) (“As defendants note, in

order to determine whether each class member has a viable claim, it would be necessary to consider

the nature of the putative class member’s communications with Navient Solutions, whether the

putative class member was eligible for consolidation, whether Navient Solutions adequately



                                                17
communicated that eligibility to them, and whether the putative class member relied on the

information (or lack of information).”) (internal quotation marks omitted). In other words, the

nature of the § 1024.41(b)(1) claims “unavoidably generates significant differences in the proof

that will be offered for each” loan, precluding a finding of predominance. Accord Retirement Bd.,

775 F.3d 154 at 163.

            iii.       Proposed Modification of Class Definition

       Plaintiffs attempt to remedy their inability to establish commonality and predominance by

arguing in their reply that the Court can correct this error by adopting their proposal to modify the

class. ECF No. 101 at 8. They are wrong. The proposed class encompasses all individuals who

may have a claim against Defendant for all of the violations of 12 C.F.R. § 1024.41 alleged in the

original complaint.    But as discussed above, there is only one remaining allegation in the

complaint. The Court declines to draft a new class definition out of whole cloth. Even if the Court

were to limit the class to only individuals with potential claims for 12 C.F.R. § 1024.41(b)(1) for

Defendants’ alleged lack of reasonable diligence, such a proposed class would likely not be

ascertainable, for the same reasons the proposed class of all individuals who submitted mortgage

modification applications fails to demonstrate commonality and predominance—a highly fact-

specific analysis would need to be completed to determine who was in the class.

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion to certify a class (ECF No. 77) is DENIED,

and Defendant’s motion to strike the expert report (ECF No. 87) is DENIED.

       IT IS SO ORDERED.

       Dated: December 30, 2019
              Rochester, New York                     ______________________________________
                                                      HON. FRANK P. GERACI, JR.
                                                      Chief Judge
                                                      United States District Court
                                                 18
